DISMISS; and Opinion Filed October 7, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01018-CV

                   JOHN BRIGGS AND FRANCES BRIGGS, Appellants
                                      V.
                         WASHINGTON FEDERAL, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08367

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                    Opinion by Justice Brown
        In a letter dated September 11, 2015, the Court questioned its jurisdiction over this

appeal. Specifically, there does not appear to be an appealable order. We instructed appellants

to file a letter brief, within ten days of the date of the letter, addressing our concern. We

cautioned appellants that failure to file a letter brief within the time specified may result in

dismissal of the appeal without further notice. As of today’s date, appellants have not filed a

letter brief.

        In their notice of appeal, appellants state they are appealing the trial court’s August 14,

2015 order that found them in contempt for failing to comply with a previous court order. Courts

of appeals lack jurisdiction to review contempt orders on direct appeal. See Tracy v. Tracy, 219
S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). A party seeking review of a contempt order

involving confinement may seek appellate review by filing a petition for writ of habeas corpus; a
party seeking review of a contempt order that does not involve confinement may seek review

only by filing a petition for writ of mandamus. Id.

       Because the order appellants appeal from is not reviewable on direct appeal, this Court

lacks jurisdiction. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a)




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


151018F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN BRIGGS AND FRANCES BRIGGS,                    On Appeal from the 162nd Judicial District
Appellants                                         Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-14-08367.
No. 05-15-01018-CV         V.                      Opinion delivered by Justice Brown.
                                                   Justices Lang-Miers and Schenck
WASHINGTON FEDERAL, Appellee                       participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee WASHINGTON FEDERAL recover its costs of this
appeal from appellants JOHN BRIGGS AND FRANCES BRIGGS.


Judgment entered this 7th day of October, 2015.




                                             –3–